Yesawich, Jr., J.
Appeal from an order of the Supreme Court (Williams, J.), entered August 10, 1988 in Sullivan County, which denied plaintiffs motion for reargument.
Throughout this appeal, the parties have characterized the motion underlying the order appealed from as a motion to reargue. Viewed in that context, the appeal must be dismissed for an appeal does not lie from an order denying a motion to reargue (Cherchio v Alley, 111 AD2d 541, 542; Frankel v Frankel, 87 AD2d 658). While a principal reason plaintiff gives for asking Supreme Court to reconsider its decision, namely "that controlling precedent has been handed down by the Court of Appeals since the decision on the motion”, might well warrant granting reargument (see, 2A Weinstein-Korn-Miller, NY Civ Prac ¶ 2221.04), significantly, the Court of Appeals decision upon which plaintiff relies does not require a different determination from that initially reached by Supreme Court. And, insofar as plaintiff purportedly sought to bring to the attention of Supreme Court facts which were not submitted on *994the earlier motion, it is enough to note that these additional facts were previously known to plaintiff and add no new information to that which was already before the court (see, Kirchoff v International Harvester Co., 138 AD2d 820, 821).
Appeal dismissed, with costs. Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.